Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/EP2018/082330 11/23/2018, which claims benefit the foreign application: EUROPEAN PATENT OFFICE (EPO) 17203275.7  with a filing date 11/23/2017.
2. 	Amendment of claims 1-3 and 8-12, cancelation of claims 4 and 6-7, and addition of claim 15 in the amendment filed on 10/04/2021 is acknowledged. Claims 1-3, 5 and 8-15 are pending in the application.   No new matter has been found.  Since the newly added claim 15 is commensurate within the scope of invention.  Claims 1-3, 5 and 8-15 are prosecuted in the case.
Responses to Election/Restriction
3.	Applicant’s election without arguments of Group II claim 8-12 (now are 8-12 and 15), in the reply filed on October 04, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5 and 8-15 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 8-12 and 15, are drawn to a product, and processed in the case.
Claims 1-3, 5 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “crystal of Form A” without X-ray diffraction pattern data, is ambiguous and indefinite, i.e., see line 1 in claim 8. It is noted that a fully X-ray diffraction pattern data is the fingerprint characteristics of a polymorph or crystal form compound. Incorporation of an X-ray diffraction pattern data into claim 8 would obviate the rejection.  
Claim 8 recites the limitation “ <5 wt.-%o, <4 wt-%, <3 wt-%, <2 wt-%, < 1 wt-% solvate” without clear percentage scope is ambiguous and indefinite.  It is unclear what the percentage of solvate in the crystal of Form A.  Moreover, it is unclear how many crystals Form A in the claim.  Clarification is required. 
Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 8-10 and 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claims 7, 10 and 16 of Mensonides-Harsema et al.  US10,703,723.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
                              Applicants claim crystals of Form A meglumine sulfasalazine, wherein the crystals 
                      of Form A meglumine sulfasalazine contain <5 wt.-%o, <4 wt-%, <3 wt-%, <2 wt-
                      %, < 1 wt-% solvate and/or water based on the total weight of the crystal form of 
                       Sulfasalazine,  see claim 8. Dependent claims 9-10 and 12 further limit the scope of 
                       compound, i.e., a composition comprising the crystal compound meglumine 

                      arthritis in claim 12.  

	Mensonides-Harsema et al.  ‘723 claims a solid compound (i.e. crystal) 2-(methylamino)-2-oxoethyl-2-hydroxy-5-((4-(N-(pyridine-2-yl) sulfamoyl)phenyl) 
   diazenyl)benzoate, see lines 24-25 of claim 7 in column 39. Mensonides-Harsema et al.  
   ‘723 also claim a pharmaceutical composition comprising the compound, and used for 
    treating arthritis, see claims 10 and 16 in column 40. In Example 2 in columns 30-32, a 
     number of compounds (i.e., 2a- 2h) have been exemplified.
          The difference between instant claims and Mensonides-Harsema et al.  ‘723  is that Mensonides-Harsema et al.  ‘723  is silent on the instant percentage of solvate or water.
One having ordinary skill in the art would find the claims 8-10 and 12 prima facie obvious because one would be motivated to employ the compound/composition of Mensonides-Harsema et al.  ‘723 to obtain instant invention.   
The motivation to make the claimed compound/composition derived from the known compound/composition of Mensonides-Harsema et al.  ‘723 would possess similar activity to that which is claimed in the reference.  

Claim Objections
6. 	Claim 8 is objected to because of the following informalities: deletion of the term “obtainable according to the process of claim 1” would obviate the objection.
7.	Claims 11 and 15 are objected to as being dependent on rejected claim 8 or 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       



October 26, 2021